             Case 3:19-cr-03959-BLM Document 49 Filed 06/02/20 PageID.158 Page 1 of 3
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                   (For Offenses Committed On or After November 1, 1987)

                       JOHNNY CUENCA                                     Case Number: 19CR3959-BLM

                                                                      Charles Halligan Adair, CJA
                                                                      Defendant’s Attorney
USM Number                       74463298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)           One(1) of the Superseding Information

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                    Nature of Offense                                                                  Number(s)
18 U.S.C. 111                      Assault on a Federal Officer (Misdemeanor)                                    1

                                   .

.

    The defendant is sentenced as provided in pages 2 through                   3            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s)         Underlying Information                       is          dismissed on the motion of the United States.

        Assessment : $
☒       Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
        waived and remitted as uncollectible.
☐ JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      June 1, 2020
                                                                      Date of Imposition of Sentence



                                                                      HON. BARBARA L MAJOR
                                                                      UNITED STATES MAGISTRATE JUDGE
             Case 3:19-cr-03959-BLM Document 49 Filed 06/02/20 PageID.159 Page 2 of 3
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:              JOHNNY CUENCA                                                             Judgment - Page 2 of 3
   CASE NUMBER:            19CR3959-BLM

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
ONE YEAR OF PROBATION WITH 6 MONTHS TO BE SERVED AS HOME DETENTION
(180 DAYS OF LOCATION MONITORING)
                                           MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                         19CR3959-BLM
             Case 3:19-cr-03959-BLM Document 49 Filed 06/02/20 PageID.160 Page 3 of 3
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  JOHNNY CUENCA                                                                          Judgment - Page 3 of 3
 CASE NUMBER:                19CR3959-BLM

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s probation, the defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for the defendant’s behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about,
and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must answer truthfully the questions asked by their probation officer.

4. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the probation
   officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated
   circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected
   change.

5. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

6. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

7. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

8. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
   anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
   as nunchakus or tasers).

9. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                        19CR3959-BLM
